Case 2:21-cv-00984-CBM-PD Document 28-1 Filed 08/02/21 Page 1 of 4 Page ID #:451




                            Roger L Wilkerson
                        714 N. West Knoll Drive #5
                        West Hollywood, CA 90069
                               Certifrcate           (17 U'S'C' 706)                                                                                                                               r-
                      Case 2:21-cv-00984-CBM-PD
                    Additional                                                                     Document 28-1 Filed 08/02/21 Page 2 of 4 Page ID #:452
             Certificate of Registration                                                                                                                             FORM PA                                                           @
                                                                                                                                                                     For e Work ol the Perrormlno Arts
                                                                                                                                                                     Ul,.--^                    E               ^_-.^_
                                                          This Certificate issued under the seal of the Copyright
                                                          Office in accordance with title rT,United States Code,                                                     BI          PAu     2-399-668
             LJ

             i,.
                                                          attests that registration has been made for the work
                                                          identified below. The information on this certificate has
                                                                                                                                                                                mlllllltmtl   .ml%.

                                               !          been made a part of the Copyright Office records.                                                         _            :!^                    |      ?AV       //
                                                                                                                                                                     EFFEcnvE oArE oF            nEelsil*+F
                              'Ia70
                                                     ,1rl,r^M
                                                          United States Register of Copyrights and Director
                                                                                                                                                                                       ,;l              tq, llq I
                               iru NUi tu,{llE A6uVt tHtS LlNt,.                      tF yOU NEEO MOBE SPACE, USE A SEPARATE CONTINUATION SHEET
                                TITLE OFTHIS WORK V


  I                            PREVTOUS OR ALTERNATIVE TITLES                                  V
                                                                                                       Bee /'b y'tE
                                                                                                    J--
                                                                                               /   /*,- bz-L                                 ,2 V(        <-,
                               NATURE OF THIS WORK Y so irsrurbos




                               NAMEOFAUTHOR Y                                                                                                                       DATES OF BIRTH AND DEATH


  2                       a
                                                         lo lhe u'ork   a        AUTHOR'S NATIONALITY OR DOMICILE
                                                                                                                                                                    Year Bom     V  Year Died V

                                                                                                                                                                    WAS THIS AUTHOR'S CONTRIBUTION TO
                               "work made for hire"?
                                           E   Ycs
                                                                                Naoc ol Country
                                                                                           Citizen of         U.t *                                                 THE    WORK
                                                                                                                                                                    Anoymous?                O   Yes
                                                                                                                                                                                                                   ll ttr€ ..swcr to c'rh€r
                                                                                                                                                                                                                   ol  thas qu€Etifis rs
                                                                                                                                                                                                                   ./a!,' a
                                                                                "'{        DomiciH in>
                                                                                                                                                                                                 Yes               hslrEtims
                                                                                                                                                                                                                                detailed

                               NATURE                                       Briefly                                              by lhis                  which copyrighi is claimed.    V
{OTE
 rdaa lha          la*,        NAME OFAUTHOR                Y                                                                                                       DATES OF BIRTH AND DEATH
  a 'aulhor' ol
  'aort
  .   hir'b
 .n.rtlty th.
             mada
                          b                                                                                                                                         Year Born   V   Year Died V

                               Wrs this conlsibution to th€ work        a       AUTHOR'S NATIONALITY OR DOMICILE                                                    WAS THIS AUTHOR'S CONTRIEUTION TO
'rrloyar, aot                  -work medc lor hirc'?                            Nam       olCdntry
 a amrlcyaa                                                                                                                                                         THE WORK                I tho .nsw., ro oirher
 aa lnrtruc-                            O Yes                                   gp    f    ctizen or L
ma). For.ay                                                                                                                                                         Anonymorc? c yes D No                       :iII:t5:"."
rn ct 0rir                            ENo                                             I Do-i.tl"d                                                                   Pseudonymous?            O Yes      E No    hstnrclioft3'
 ,t      trrar   rt3           NATURE OFAUTHORSHIP                          Briefiy deribe nature of maleri.l created by thls author in which copy.ight is claimed.
 '.O. tcr hlr.'                                                                                                                                                                          V
 lacl 'Yaa'ln
 a lD.ca
rorr5.C, giva                  NAMEOTAUTHOR V                                                                                                                       DATES OF BIRTH AND DEATH
|. 6gloy.,
,, alrtat                 c                                                                                                                                         Year Born   V                Year Died     V
aaao.t to,
trol! lha          rorl       Wai this contribution to the work                                NATTONALTTY
aa r?apar.d)                  'work madc for hire'?
                                                                        a       $uT49R's
                                                                                Nama ol Comtry
                                                                                                                            OR DOMTCtLE                             WAS THIS AUTHOR'S CONTRIBUTION TO
r 'Author, ot                                                                                                                                                       THEWORK                                     ll BL a,rswa. lo arth€r
 al ,art, aad                             0    Ycs                              OR        Citizen of                                                                Anonymous? o yes o                      N. 3.r
 tva lh.
 aca ,or
           .nd
                 dat.r                                                                t Domiciled inD                                                                                            Ys             irstn.Elims.
                                                                                                                                                                                                                                 Hl.o"
  Oirtlr                      NATURE OF AUTHORSHTP Briefly derribe nature of material
 .aol    bl.nl,                                                                                                        <reated by thls author in which copyright is clairned.            V
                              YEAR, IN WHICH CREATION OFTHIS                                            DATEAND NATION OF FIRST PUBLICATTON OF THIS PARTTCULAR WORK
                              WORK WAS COMPLETED ?hlr lnro(Ilt Uon
                          a           t?tQ-                  <,-,       mual ba elvan
                                                                        ln all caa6.
                                                                                                   b   Coaglata t ils larontr.ilm
                                                                                                       OIILY ll ilrb rqt
                                                                                                       h.r D..o puul.h.d.
                                                                                                                                                                                                                                {   ttarim
                              COPYRIGHT CLAIMANT(S) Name and address must                                 be given even if the clairnant is the same as


4
).han-liria
                              the euthor givm ln sprce 2. V

                                                                  Joh /? q. Ev"Lv,
                                                                                                         j-/ /.&.?)cV{ Ca
                                                                                                                                                                          ONE   DET.PFI1T:TEII
.io.\a
: tFca.
         co,hg..the                                               7{        {   At.                                                                             .         TWO DEPOSITS RECEIVEO
                              TRANSFER If rtr. ctaimanr(s) named here in space 4 is (arc) dilferent from the                                                         a
                                                                                                               author(s) named in                                    9
                              spacc 2, tivc a bri.f rt.tcment of how rhe claimaht(s) obtained ownership
                                                                                                        of the copyrighr. y                                          E
                                                                                                                                                                     u FUNOS RECEIVEO
                                                                                                                                                                     o


                              MOBE ON BACK           >    .Cd'ptGt .rrrptk bt !e.c.s (Mbar'                       oi th.   dam
                                                                                                           5-91                  3ir.   or this   pag..
                                                          . Sr. datralcd iEt^rctba3.                                                                                                                          DO IIO'TVnlTE HEBE
                                                                                                                                                                                                             Pzgotot 2              nzgcs
r'
/                   Case 2:21-cv-00984-CBM-PD Document 28-1 Filed 08/02/21 Page 3 of 4 Page ID #:453
                                                                                                                                                             BY                                                       FORM PA

    l0opy containing Eyper+ritten words deposited                                                                                                ECKEO BY
    tor registration.                                                                                                                                                                                                  FOR
                                                                                                                                                                                                                    COPYRIGHT
                                                                                                                                                     Yes
                                                                                                                                                                                                                      OFFICE
                                                                                                                                                                                                                       USE
                                                                                                                                                                                                                       ONLY

                          OO NOT WRITE ABOVE THIS LINE. IF YOU NEEO MORE SPACE, USE A SEPARATE CONTINUATION SHEET.
      PREVIOUS REGISTRATION Has retistr.tion for this work, or for                                      en earlier version of this work, already been made in the Copyright Office?
      tr Ver y'Xo Uyorenswcrb'yes,- why ls rnoth€r r.gistr.tion bcing sughl? (Chck appropriate                                                       y

                                                                                                                                                                                                                            5
                                                                                                                                             bor)
           }lis il ttr fust publishc{ cdition of a work previously r.gislered in unpubtished form.
      r. B
      b. EtrThir    ir lh. fu3t .pplicarion subnitted by rhis aulhor ar copyri6hr claimmt.
      c.   E Thir   Is r chengcd vcrsion ol thc work, as shown by space 6 on this application.
      llyor      rnswcr ls'Ycr,'givc: Pnviour Rcgirlretion Numbcr                          y                            ycer ol Rcgltlretlon     y

      DEAMTIVE WORK OR COMPILATION Comptcre borh space 6a and 6b for a derivative work; complete only                                                               6b for a   compilaiion
      a hccrirllng Mrlcrirl ldentify any precxistint work or work that tNs work is based on or incorporat*. Y -


                                                                                                                                                                                                                             6
                                                                                                                                                                                                                    Sa inat.rciimr
                                                                                                                                                                                                                    b.lo7r @mpbting
                                                                                                                                                                                                                    lhir apac€.
      b.   Mrtcdd Addcd roThlt Work Give                    a bricf, Seneral statement o[ the         m.teri.l that         has been added to this work and in which copyrighr is         cl.incd. y




      DEFOSTTACCOUNT II the rcglstration                             ,€c is ro b€ ch.rSed to s Oeposit Account .stablishcd ln the Copyright Ofricc,
                                                                                                                                                                    tive mrn .nd nmbcr of Account.


                                                                                                                                                                                                                            7
      NrmV                                                                                                             Account Nuarbcr      Y



                                         Givc name and address to which correspondencc about this application should bc stnt.                                 Name/Address/ Apt I Ciry /         Staltr / Zt?   f
                                                                                                                                             /
                                                                                                                                                                                                                       BaMto
                                                                                                                                                                                                                      Cv. tour
                                                                                                                                                                                                                      dryttma     phm




                                                                                                                                                                                                                              I
                                                                      Ana Coda and                  Nmb.r>                                                                                                          { nurtrr
      CERTIFICATION'                l, the undersigned, hereby certi.fy rhat t am rhe
      C@onlyoncV
      6"w,
      tr ottrr   copyrigtrt chimrnt
      0 olvrr     of excluiivc right(s)
      E ruthorizcd egmt of
                              tt ltr   ol ruthor o.     olr..   cotyri9H   drir.nt, d   orynor ot crclusivr rirht(r)   l,

      ol thc wort ldcntlficd in this rpplication and that the statements made
      by ar h thlr rpplicrtion rrc corrcct to ihc bcst of my tnowlcdge.

      Typcd or grlnlcd nemc rnd delc V l[ this applicttion                      tiv6    a dale of   publication in space        3, do rrot sign end eubmit   it before that datc,
                                                                                                                                                                                   3::30-7?
                                                                                                       f.''-* )
                                                                                                                                                                   D.tc   >
                         Hrndrvtlltcn rignrturc (X) Y



      IAIL                                                                                                                                                                                 rl
      CEBNFF
      CAIETO
                            N.mV
                                                                                                                                                     (-
                                                                                                                                                                              :m?$ffisffi. 1I
                            }lrrtlb.ilslr.av   ga   Y                                                                       V                                                 t. Apglb.tirr bm

                                                                     7({ ,r. E{!e S{rat
                                                                                                                                                                              ,- Nerhrxr.bl.320 6liro      h.
      Gortlllcrtr                                                                                                                                                                h ciacf ddionay od..
                                                                                                                                                                                  gayrbl. io 8rlrrLr ol @rrrghB
      ulll b.
      lnrlLd In
      $ndol
                            crr6lrljaP v
                                                                  loS 4rrfeJn: ?oaity' (oA{orrr,                                                                              m
                                                                                                                                                                              t lhgnilrill.d.l
                                                                                                                                                                              R.oia.,
                                                                                                                                                                              Lrfruv ol
                                                                                                                                                                                        ol Cooyrhhrr
                                                                                                                                                                                          Gongc
      .nvalop.                                                                                                                                                                wufiipnm, o.c.2055960&
                                                                                                                                                                              -
      -t n rFacaain ,t{ b. h.d,rc nor. ,i.^ &1,5(x}.                                                                                                                          -
      *, .alt-,(npcxt @ rarrreo on aecycr€O PAP€8                                                                                                                          oU.S. GOVEFNMENT PRIMnNG OfFIC€: t9o$3€7-237.6
   Case 2:21-cv-00984-CBM-PD Document 28-1 Filed 08/02/21 Page 4 of 4 Page ID #:454

                 UNITED sTATE5 COPYRIGHT OFFICE

@                Receipt of Payment
                                                                                                                                                                        RECORDS RESEARCH
                                                                                                                                                                          & CERTIFICATION

    px66.        Roger L. Wilkerson, lll, LL.M., Esq                                                          Completed 971s. 7l'112021
 Address: 714 N. West Knoll Drive #5                                                                       Sewice Request             x6..1-10554853324           KCT

                 West Hollywood, CA 90069                                                                         Registration        po..        PAu 2-399-668
                                                                                                                                     Title:
   phens.310-361-5614                                                                                                             Other:

                                   Servrre                                         Urit     Price

Estimate
  Estimate for retrieval (to       be ctedited toward request)     52oo.oo                                                                                         $ o.oo           $ 0.00

Retrieval Servicer
  Physical deposit                                                 $200.00 per honr   (l   hour min.) or per 6                                                     $ 0.00          $ 0.00
  Electronic deposit                                               $200.00 per hour half hour min.)
                                                                                      (                                                                            $ 0.00          $ 0.00
    Each      additional   r5   minutes                            $50 00                                                                                          $ 0.00          $ 0.00
  Electronic application                                           $200.00 per hour ( half hour ntin.)                                                             $ 0.00          $ 0.00
    Each      additional   t5   minutes                           I sso
                                                                        oo                                                                                         $ 0.00          $ 0.00
  Physical correspondence                                          $200.00 per 6                                                                                   $ 0.00          $ 0.00
  E'lectronic correspondence                                      I
                                                                    Szoo.oo per hotr (hulf hour mtn.          1                                                    $ 0.00          $ o.oo
    Each      additional   r5   minutes                            s50.00                                                                                          $ 0.00          $ 0.00
  Retrieval for inspection of correspondence (physical)           I szoo
                                                                         oo                                                                                        s 0.00          $ 0.00
  Retrieval for inspection of correspondence (e-file)             I
                                                                    Szoo.oo per   hov thalf hour min.\                                                             $ 0.00          $ 0.00
  Retrieval for inspection of deposit (physical)                   s200 00                                                                                         $ o.oo   I
                                                                                                                                                                                   $ 0.00
  Retrieval for inspection of deposit (e-file)                     $200.00 per hov (half hour min.)                                                                $ o.oo   I
                                                                                                                                                                                   $ 0.00

         Services
  Additional certificate                                           555.oo                                                                     1                   $ 55.00         $ 55.00
  Black and white                                                  512.oo                                                                                          $ 0.00          $ 0.00
  Color                                                            512.oo                                                                                          $ 0.00           $ 0.00
  CDlDVD                                                           $rz.oo                                                                                          $ 0.00           $ o.oo
  Flash drive                                                      $l2.oo                                                                                          $ o.oo           $ 0.00
  Audio cassette                                                   5l2.oo                                                                                          $ 0.00           $ 0.00
  Video cassette                                                   5rz.oo                                                                                          $ o.oo   I       $ 0.00

Additional Services
  Litigation statement                                             Sloo.oo per statement                                                                           $ 0.00           $ 0.00
  certification                                                    S2oo.oo                                                                                         $ 0.00           $ 0.00
  Double certifi ed certifi cates                                  $z55.oo                                                                                         $ 0.00           $ 0.00
  Expedited service                                                $5oo.oo per hour                                                                                $ 0.00           $ 0.00
  Overnight shipping (FedEx)                                       S45.oo                                                                                          $ 0.00           s 0.00
  Fax                                                              up to 7 pages    (57   min.)                                                                    $ 0.00           $ 0.00
       Each   additional page                                      $r.oo per page                                                                                  $ 0.00           $ 0.00
  Public photocopying                                              $o.25 per page                                                                                  $ 0.00           $ 0.00
  Outside Service (DUPL/MBRS)                                      s                                                                                               $ 0.00           $ 0.00
 Search Sewices
  5earch estimate                                                  Szoo.oo                                                                                         $ 0.00           $ 0.00
  Litigation search                                                $zoo.oo per hour                                                                                $ o.oo   I       $ 0.00
  lnspection search                                                $zoo.oo per hour                                                                                $ 0.00           $ 0.00
  Search report                                                    540o.oo first 2houts           (2   hour min.)                                                  $ 0.00           $ 0.00
    Each      additional hour                                      S2oo.oo                                                                              I          $ 0.00           $ 0.00
 Other Services
                                                                   5                                                                                               $ 0.00          $ 0.00

                                                                                                                                           EIEITS                 $ 55.00
                                                                                                                       lr   i                 i:f\l:
                                                                                                                                iitriSlXlL;,tiir,                                  $ 55.00
                                                                                                                                                                                    $ 0.00

U.S'   Copyright       Ofrce              Library of   congress lor lndependence              Avenue              5E            Washington, DC 20559                    www.coPyright.gov
REVTSED:0,2020
